Citation Nr: 1045470	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-31 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for malaria.

2.  Whether there was clear and unmistakable error (CUE) in a 
September 1947 rating decision that assigned a noncompensable 
evaluation for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from November 1940 to June 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Veteran had requested a videoconference hearing; however, in 
February 2010 correspondence he withdrew his hearing request.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's malaria is inactive with no current residuals.

2.  There is no undebatable error of fact or law in the September 
1947 rating decision that would change the outcome regarding the 
assignment of a noncompensable evaluation for malaria.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for malaria have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.88b, Diagnostic Code 6304 (2010).

2.  There was no CUE in the September 1947 rating decision that 
assigned a noncompensable evaluation for malaria.  38 U.S.C.A. §§ 
5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield, 444 F.3d 
1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

In a claim for increase, the VCAA requires only generic notice as 
to the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

With respect to the claim of entitlement to a compensable 
evaluation for malaria, the Veteran was sent letters in January 
2007 and January 2010 that fully addressed all notice elements 
and the January 2007 letter was sent prior to the initial RO 
decision in this matter.  The letters provided information as to 
what evidence was required to substantiate the claim and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letters informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Regarding the Veteran's CUE claim, the VCAA is not applicable to 
the issue of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).

Next, VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA 
treatment and examination.  Moreover, the Veteran's statements in 
support of the claim are of record.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
read through the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating 

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate 
in any increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505, 510 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).

The Veteran was granted service connection for malaria in October 
1945 with an initial rating of 10 percent, effective June 17, 
1945.  In December 1945, the RO increased the evaluation to 30 
percent disabling, effective June 17, 1945.  In February 1947, 
the RO increased the rating for malaria to 50 percent, effective 
September 13, 1946.  In September 1947, the RO reduced the 
evaluation for malaria to a noncompensable rating, effective  
November 25, 1947, and the noncompensable rating has remained in 
effect since that date.  

The Veteran's current claim for an increased rating for malaria 
was received in November 2006.  The Veteran reported that he 
occasionally gets chills and a low grade fever which requires 
bedrest for a day.  He has also reported that the attacks leave 
him weak and with a loss of energy.    

According to the applicable diagnostic code, a rating of 100 
percent for malaria requires evidence of an active disease.  
Relapses of malaria must be confirmed by the presence of malarial 
parasites in blood smears.  Otherwise, residuals of malaria are 
rated based upon evidence of liver or spleen damage.  38 C.F.R. § 
4.88b, Diagnostic Code 6304 (2010).

At a February 2007 VA examination, the Veteran reported that he 
experiences recurrent episodes of fevers, sweats, shaking and 
chills every 30 to 60 days and lasting all day.  He stated that 
the most recent episode occurred in January 2007.  He retired in 
1989 from his job as an accountant.  He reported that when he was 
employed, the malaria symptoms resulted in absence from work.  He 
indicated that the malaria symptoms cause interruption of social 
and recreational activities.  Physical examination revealed that 
the Veteran was in no acute physical distress.  He was well-
nourished and his appetite was reported as good.  His weight was 
stable in the range of 200 to 210 pounds.  A malaria blood smear 
showed that no organisms were observed.  The diagnoses were 
residuals, malaria and recurrent active malaria symptoms.

In a statement received in February 2007, the Veteran's wife 
reported that she has personally witnessed the Veteran 
experiencing chills and fever due to malaria.  She stated that 
the attacks require the Veteran to be in bed for a day and after 
each attack, he complains of lost energy for several days.  

In a statement received in May 2008, the Veteran's stepdaughter 
reported that she has witnessed the Veteran having a malaria 
attack in the car during a trip home in June 2007.  

The Veteran underwent further VA examination February 2010.  He 
reported that he has chronic anemia and chronic kidney disease 
secondary to his malaria.  He stated that he experiences an 
attack once a month which was described as chills, fever and 
weakness.  The examiner noted that the Veteran's malaria has been 
intermittent with remission.  The Veteran reported his last 
exacerbation was in December 2009 and that he had six 
exacerbations in the past 12 months.  He denied any current 
treatment.  The Veteran's current occupation was noted to be an 
accountant.  He retired in 1993 because of eligible age and 
duration of work.  The malaria did not affect his occupational 
ability or activities of daily living.    

Physical examination revealed that the Veteran weighed 218 
pounds.  There was no evidence of jaundice, anasarca, 
splenomegaly, hepatomegaly or mental changes. He did have anemia 
and renal damage.  He reported experiencing symptoms of fatigue, 
generalized painful joints, dysuria, shortness of breath and 
depression.  He did not have skin symptoms, generalized edema, 
mouth ulcers, digestive symptoms, blood symptoms, cardiac 
symptoms or eye symptoms.  It was noted that liver-spleen imaging 
in March 2006 revealed an unremarkable liver-spleen scan.  There 
were no signs of active parasitic disease.  A malaria smear 
conducted in January 2010 revealed that nothing was observed.  
The examiner concluded that the Veteran was not currently 
positive for malaria, per the lab methods available.   

In a February 2010 addendum, the VA examiner explained that the 
Veteran's renal condition is not a result of his past malaria 
infection.  It was reported that medical records from nephrology 
indicated that the chronic renal insufficiency is secondary to 
hypertension and nephrosclerosis.  The examiner also stated that 
the Veteran's anemia is not caused by the past infection of 
malaria.  It was reported that hematology has identified the 
causes of anemia as iron-deficiency anemia secondary to continued 
gastro-intestinal bleeding (probably from colon polyps) or other 
possibilities.  Such possibilities included ineffective iron 
absorption from previous gastric billiroth II surgery; upper 
gastro-intestinal lesions from the Veteran taking aspirin and 
Coumadin; and malabsorption of iron.

In a statement received in February 2010, S.S. reported that on 
November 19, 2009, she visited the Veteran's home to obtain his 
blood sample that was ordered by the VA Hospital in Wilkes Barre, 
Pennsylvania.  She stated that upon her arrival, she noted that 
the Veteran was on a recliner covered with blankets and his whole 
body was shivering excessively.  She indicated that since the 
Veteran had had a malaria history, she was "strongly" able to 
state that he was suffering from a malaria attack because she has 
witnessed such attacks.  She further stated that upon her arrival 
at the laboratory, she reported the Veteran's condition to the VA 
hospital, who told her that the Veteran would be contacted, but 
to her knowledge they never contacted the Veteran. 

The evidence of record also shows that the Veteran submitted a 
copy of a definition of "latent malaria" from a medical 
dictionary.  In a statement submitted with the copy of the 
definition, the Veteran reported that the malaria is in his 
system but it is non-recognizable. 

Based on the evidence of record, the Board finds that a 
compensable rating for malaria is not warranted.  While the 
Veteran has repeatedly reported recurrences of malaria, there is 
no documented medical evidence of any such relapses during the 
period of this claim.  He has not reported to the VA or a private 
medical facility during any alleged period of active disease.  
Rather, he has submitted statements from his family and friends 
who have reported witnessing relapses of his malaria.  While lay 
witnesses are competent to describe experiences and symptoms that 
result therefrom, because laypersons are not trained in the field 
of medicine, they are not competent to provide opinions relating 
to the diagnosis or etiology of diseases or disabilities.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

Therefore, the Board will give significantly more probative value 
to the medical evidence in the record than these lay assertions.  
In this regard, the VA examinations conducted in February 2007 
and February 2010 revealed no evidence of active malaria or any 
ascertainable residuals of malaria such as liver or spleen 
damage.  Additionally, the VA examiner made specific findings as 
to what was causing the Veteran's symptoms and stated that these 
symptoms the Veteran was experiencing were not due to his past 
malaria diagnosis.  There is no medical evidence refuting this 
medical opinion.  While the Veteran is shown to have additional 
disabilities, including chronic renal insufficiency and anemia, 
these problems are not associated with the Veteran's service-
connected malaria, as specifically found by the VA examiner.  
Therefore, the disability is properly assigned a noncompensable 
rating under the schedular criteria.

In light of the discussion above, the Board finds that the 
noncompensable evaluation assigned for the Veteran's malaria 
accurately depicts the severity of the condition for the entirety 
of the rating period on appeal, and there is no basis for higher 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Consideration

Regarding extraschedular consideration, the threshold 
determination is whether the disability picture presented in the 
record is adequately contemplated by the rating schedule.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the 
Veteran's disability picture with respect to his malaria, is not 
so unusual or exceptional in nature as to render his schedular 
ratings inadequate.  Indeed the rating schedule provides a higher 
evaluation for the disability in question, but the evidence of 
record fails to demonstrate that the criteria for such an 
increased rating have been satisfied.  Therefore, referral for 
assignment of an extra-schedular evaluation in this case is not 
in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Clear and Unmistakable Error 

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including decisions of 
the assignment of disability ratings, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for a 
claim of CUE to be valid, there must have been an error in the 
prior adjudication of the claim; either the correct facts, as 
they were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992) (en banc). Further, the error must be "undebatable" and 
of the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made, and a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  Id.  
Simply to claim CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never rise to 
the stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give due 
process," or any other general, non-specific claim of "error" 
meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It 
is a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, the 
rating decision which constitutes a reversal of a prior decision 
on the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:  (1) 
Either the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at that time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
which, had it not been made, would have manifestly changed the 
outcome at the time it was made; and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Russell, 3 Vet. 
App. at 313-14.

The Veteran essentially contends that the RO committed CUE in the 
September 1947 rating decision by reducing the evaluation for 
malaria to a noncompensable rating.  Specifically, it has been 
asserted that the RO's reduction in the disability percentage was 
not based on substantial evidence.  

Upon review of the claims file, the Board finds that there is no 
evidence that an error occurred at the time of the September 1947 
rating decision that was undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome at 
the time it was made.

The evidence shows that the Veteran was properly advised in the 
September 1947 rating decision that the record contained no 
medical confirmation of the persistence of malaria during the 
past year and the rating would be reduced to a noncompensable 
evaluation, effective November 25, 1947.  The Veteran was 
notified of the RO's decision in a September 1947 letter.  
Specifically, the Veteran was advised that the disability 
evaluation for malaria would be reduced to a noncompensable 
rating effective November 25, 2007, unless he submitted "medical 
evidence" from a physician showing that he has suffered relapses 
or other disabling effects of malaria.  The Veteran did not 
respond to the RO's request.  Thus, there is no indication that 
the Veteran had residuals of malaria at that time that would have 
called into question the decision to reduce his evaluation to 
noncompensable.  The Board is unable to conclude that either the 
correct facts, as they were known at the time, were not before 
the adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.

In sum, there is no indication that the RO's September 1947 
decision, proposing to reduce the Veteran's service-connected 
malaria to noncompensable was "undebatably incorrect" so as to 
warrant a finding of CUE.  See Russell, 3 Vet. App. at 313.

Although the Veteran may disagree with the RO's findings in the 
September 1947 rating decision, the Court has determined that an 
assertion that the RO improperly weighed or evaluated evidence 
can never rise to the level of CUE.  Fugo, 6 Vet. App. at 43.

Therefore, the Board concludes that, the record does not 
establish that, but for an error in the September 1947 rating 
decision, a compensable evaluation would have been assigned for 
the Veteran's service-connected malaria in 1947.  Therefore, the 
criteria for a finding of CUE in the September 1947 rating 
decision have not been met.


ORDER

Entitlement to a compensable disability rating for malaria is 
denied.

The request that the September 1947 rating decision assigning a 
noncompensable evaluation for malaria be overturned based on CUE 
is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


